DETAILED CORRESPONDENCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed 6/3/21 has been considered and entered.  Claims 6,11,15,19,20,22,23 and 29 have been canceled.  Claims 1-5,7-10,12-14,16-18,21,24-28 and 30 remain in the application.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 6/3/21, the 35 USC 112 and 35 USC 103 rejections have been withdrawn, however, the following rejection has been necessitated by the amendment.
Claim Rejections - 35 USC § 112
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim is not further limiting as the claim already recites a heat treatment after spraying.
Regarding claim 8, the claim is confusing and unclear as the independent claim recites heat treatment from 5C-50C while the instant claim recites the heat treatment to be from 850C-1500C which is not further limiting and outside the initial claimed range.  Clarification is requested.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5,7-10,12-14,16-18,21,24-28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding the heat treatment after spraying, the specification recites in [0042] that the heat treatment can range from 850C-1500C and not the claimed 5C to 50C.  The claimed 5C to 50C is the range of temperature at which the tape casting anode support layer is formed which is supported in specification [0027] and claim 4.
Clarification is requested.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5,7-8,12-14,16,18,21,24-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) and Pham et al. (2002/0127456).
Ryu et al. (2012/0021339) teaches forming a solid oxide fuel cell and manufacturing method thereof including anode layer, electrolyte layer and cathode layer 
Ryu et al. (2012/0021339) fails to teach the anode support being formed by tape casting as it teaches extruding [0070].
Yoon (2013/0052562) teaches a solid oxide fuel cell whereby the anode layer is a composite anode layer formed by an anode supporting layer and an anode functional layer.  The anode supporting layer can be formed by casting [0012].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ryu et al. (2012/0021339) solid oxide fuel cell by forming the anode support by tape casting as evidenced by Yoon (2013/0052562) with the expectation of achieving similar success.
Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) fails to teach the anode support and anode functional layers to be of the same materials.
Ryu (2011/0244365) teaches a similar SOFC structure having an anode support, anode functional layer, electrolyte layer and cathode layer. Ryu (2011/0244365) teaches the anode layer and the anode function layer comprise the same materials of mixed oxide and yttria-stabilized zirconia (MO-YSZ) [0065]-[0067].  Ryu (2011/0244365) teaches substituting copper oxide for the mixed metal oxide in the anode layer including the functional layer [0021]-[0023].  
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ryu et al. (2012/0021339) in 
Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) fails to teach the coating thickness of the layers to be between 50nm-1 microns with a total thickness of at least 1 microns and applying a heat treatment step after spraying at temperatures of 5-50C for coating layers as well as the claimed cathode layers of BSCF or SSC. 
Moon et al. (2013/0224628) teaches SOFC structures whereby the cathode functional layer (12) is 1 micron thickness and electrolyte is 1 micron thickness [0123]-[0126].  Moon et al. (2013/0224628) also teaches the claimed cathode layers of SSC-samarium strontium cobalt oxide and BSCF-barium strontium cobalt iron oxide [0119].
 Mohanram (2013/0154147) teaches the anode functional layer is 1 micron thickness [0114].  The combination would be 3 microns or more and meet the claimed limitation of “at least 1 micron”.
Pham et al. (2002/0127456) teaches solid oxide fuel cell coatings can be formed by spraying or aerosol spraying at room temperatures of 25C (abstract and [0024]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) process to apply the coatings layers by aerosol deposition with atomization of the coating layers at room temperatures as well as forming the layers having a 1 micron thickness and a total of greater than 1 micron with the claimed cathode 
Regarding claim 1, Moon et al. (2013/0224628) teaches cathode layers of SSC and BSCF [0119].  Ryu (2011/0244365) teaches using copper oxide in the anode functional layer [0021]-[0023].  Ryu et al. (2012/0021339) teaches coating the layer by slip coating and sintering [0085].  Pham et al. (2002/0127456) teaches solid oxide fuel cell coatings can be formed by spraying or aerosol spraying at room temperatures of 25C (abstract and [0024]).
Regarding claim 2, Yoon (2013/0052562) teaches tape casting by forming anode slurry, degassing and casting followed by drying [0017].  
Regarding claim 4, while Yoon (2013/0052562) fails to teach the temperature of coating being 50C, it is the Examiner's position that the claimed temperature would be within the skill of one practicing in the art absent a showing of unexpected results garnered therefrom.  
Regarding claim 5, Yoon (2013/0052562) teaches anode supporting layer to be 250-500 microns [0011].
Regarding claims 7 and 8, Yoon (2013/0052562) teaches heat treatment after coating at temperatures from 1000C-1450C [0023]-[0030].
Regarding claim 16, each layer (anode, electrolyte and cathode) are comprised of different layers 
Regarding claim 18, the anode support layer teaches different materials thereof [0011].  

Regarding claims 24 and 25, Ryu et al. (2012/0021339) teaches YSZ as the electrolyte [0083].  
Regarding claim 30, Moon et al. (2013/0224628) and Mohanram (2013/0154147) teach coating thicknesses as low as 50 nm for each layer and hence the total thickness would be 150nm-15mm.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628), Mohanram (2013/0154147) and Pham et al. (2002/0127456) further in combination with Yang et al. (2010/0112408).
Features detailed above concerning the teachings of Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628), Mohanram (2013/0154147) and Pham et al. (2002/0127456) are incorporated here.
Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628),  Mohanram (2013/0154147) and Pham et al. (2002/0127456) fail to teach the electrolyte layer to be BZCY or Sc doped BCZY.

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628),  Mohanram (2013/0154147) and Pham et al. (2002/0127456) process to include a BCZY or Sc doped BCZY as evidenced by Yang et al. (2010/0112408) with the expectation of achieving similar success.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628), Mohanram (2013/0154147) and Pham et al. (2002/0127456) further in combination with Hui et al. (2004/0018409).
Features detailed above concerning the teachings of Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628), Mohanram (2013/0154147) and Pham et al. (2002/0127456) are incorporated here.
Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. 
Hui et al. (2004/0018409) teaches a solid oxide fuel cell whereby the coating layers have thicknesses of about 10 to 200 microns [0038]-[0040] which would meet the claimed sigma variance of less than 1 as thicknesses are equal.
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628), Mohanram (2013/0154147) and Pham et al. (2002/0127456) process to apply the coatings layers by aerosol deposition with atomization of the coating layers as well as form the layers in a single or multiple passes as evidenced by Hui et al. (2004/0018409) with the expectation of achieving similar success.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628), Mohanram (2013/0154147) and Pham et al. (2002/0127456) further in combination with Popa et al. (2013/0129907).
Features detailed above concerning the teachings of Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu 
Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628), Mohanram (2013/0154147) and Pham et al. (2002/0127456) fail to teach the claimed flow rate and pressure of the spraying process.
Popa et al. (2013/0129907) teaches a solid oxide fuel cell manufacturing process whereby thin layers are produced by spraying with spray parameters being flow rates of 0.1-30 ml/min and pressure of 0.5-5 bars(10-75 psi) [0016]-[0089].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628), Mohanram (2013/0154147) and Pham et al. (2002/0127456) process to apply the coatings layers by spraying deposition at the claimed flow rates and pressures as evidenced by Popa et al. (2013/0129907) with the expectation of achieving similar success.  

Response to Amendment
Applicant’s arguments with respect to claims 1-5,7-10,12-14,16-18,21,24-28 and 30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Pham et al. (2002/0127456) teaches solid oxide fuel cell coatings can be formed by spraying or aerosol spraying at room temperatures of 25C (abstract and [0024]) as detailed above.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715